DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on December 8, 2020 has been carefully considered.  Claims 1-8 are canceled.  Claims 21 and 22 are new.  Claims 9-22 are under consideration.
Claim Objections
Claim 21 is objected to because of the following informalities:  
The word “with” (at line 1) should be changed to --have--.  Also, “the cross-sectional area” (at line 2) should be changed to --a cross-sectional area--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the relationship between “a top” (at line 5) and “a top” (at line 2) is 
	Regarding claim 10, it is unclear as to the further limitation Applicant is attempting to recite by “and said curved duct in communication with said exit” (at line 2) because claim 9 already sets forth, “a curved duct in downstream communication with an exit in said downer” (at line 9).  It appears that the limitation is redundant and should be deleted.
	Regarding claim 16, the relationship between “a curved top” and “a reversal plate” set forth in claim 9 (at line 5) is unclear.  As noted from Applicant’s specification (see page 12, lines 3-4), “The reversal plate 31’’’ is part of a curved or spherical top 68 of the downer 28’’’.”
	Regarding claim 17, the relationship between “the curved top” and “a reversal plate” set forth in claim 9 (at line 5) is unclear.  As noted from Applicant’s specification (see page 12, lines 4-5), “An impingement cone 70 may project inwardly from the spherical reversal plate 31’’’ toward an outlet 22’’’ of the riser 16’’’….”.
	Regarding claim 21, the relationship between “a plurality of downer tubes” (at line 1) and “a plurality of downer tubes” previously set forth in claim 20 (at line 5) is unclear.
	Regarding claim 22, the recitation of “said plurality of gas recovery passages” (at line 2) lacks proper positive antecedent basis. 
	Claims 11-15, 18 and 19 are rejected because they depend from a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-11, 14-16, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier et al. (US 6,296,812).
Regarding claim 9, Gauthier et al. discloses an apparatus for fluid catalytic cracking (see FIG. 1-3) comprising:
a riser (i.e., a riser reactor 1) having a top and a bottom for conveying a stream of hydrocarbons and catalyst to crack the hydrocarbons by contact with catalyst;
	an outlet (i.e., one of the openings 20) at the top of the riser 1;
a reversal plate surmounting the top of the riser (i.e., the circular plate shown covering the top end of the riser 1, see FIG. 1) to block upward transport and direct the stream of hydrocarbons and catalyst downwardly;
a downer (i.e., a compartment 2, defined by wall 21/22 and lateral walls 24) in communication with the outlet 20 of the riser 1 for receiving said stream of hydrocarbons and catalyst; and
a curved duct (i.e., a duct defined by a curved deflector wall 4 and the outer surface of the riser reactor 1) in downstream communication with an exit in said downer 2 (i.e., via an exit which leads from the compartment 2 into the duct defined by the curved deflector wall 4), said curved duct having a discharge opening (i.e., opening 5) below said outlet 20 (i.e., “The highest point of opening (5) is generally located beneath the lowest point of opening (20),” see column 7, lines 43-44) for discharging a stream of hydrocarbon products and catalyst (i.e., to evacuate the gas phase and a portion of the catalyst (solids) entrained with the gas phase from the compartment 2; see column 7, lines 38-42).
Regarding claim 10, Gauthier et al. discloses that the exit in the downer (i.e., the exit which leads from the compartment 2 into the duct defined by the curved deflector wall 4; see FIG. 1) is below the outlet 20, and said curved duct (i.e., the duct defined by the curved deflector wall 4) is in communication with said exit.
Regarding claim 11, the downer 2 is outside of said riser 1 (see FIG. 1-3).
Regarding claim 14, Gauthier et al. further discloses that the downer comprises a plurality of downer tubes (i.e., a plurality of compartments 2, with four shown in FIG. 1, 3), and the apparatus further comprises a gas recovery passage (i.e., defined by circulation chambers 3) adjacent to said downer tubes 2 outside of said riser 1 to enable separated gaseous product to ascent to cyclones 16 (see FIG. 2).
Regarding claim 15, Gauthier et al. discloses a cyclone distribution chamber (i.e., a head 13 with a conduit 14; see FIG. 1-2) in communication with said product recovery passage 3.
Regarding claim 16, Gauthier et al. discloses that the downer 2 has a curved top (i.e., the curved wall 21; see FIG. 1) above said outlet 20 at the top of the riser 1.
Regarding claim 20, Gauthier et al. discloses an apparatus for fluid catalytic cracking (see FIG. 1-3) comprising:
	a riser (i.e., a riser reactor 1) having a top and a bottom for conveying a stream of hydrocarbons and catalyst to crack the hydrocarbons by contact with catalyst;
	a plurality of outlets (i.e., a plurality of openings 20, e.g., four openings shown in FIG. 1, 3) at the top of the riser 1;
	a plurality of downer tubes (i.e., a plurality of compartments 2, each defined by wall 21/22 and lateral walls 24) each corresponding to a respective one of said outlets 20, each downer tube 2 in communication with a respective one of said outlets 20 of the riser 1 for receiving said stream of hydrocarbons and catalyst;
	a plurality of curved ducts (i.e., a plurality of ducts, each defined by a curved deflector wall 4 and the outer surface of the riser reactor 1) each in downstream communication with an exit of a respective one of said downer tubes 2 (i.e., via an exit which leads from a compartment 2 into a respective duct defined by the curved deflector walls 4), said curved ducts each having a discharge opening (i.e., opening 5) below said plurality of outlets 20 (i.e., “The highest point of opening (5) is generally located beneath the lowest point of opening (20),” see column 7, lines 43-44) for discharging said stream of hydrocarbons and catalyst (i.e., for discharging the gas phase and a portion of the catalyst (solids) from the compartments 2; see column 7, lines 38-42); and
	a product recovery passage (i.e., a circulation chamber 3; see FIG. 1, 3) adjacent to said downer tubes 2 outside of said riser 1 to enable separated gaseous products to ascend to cyclones 16 (see FIG. 2).
	Regarding claim 22, Gauthier et al. further discloses a cyclone distribution chamber (i.e., a head 13 with conduit 14; see FIG. 1-2) in communication with the product recovery passage 3.
	Instant claims 9-11, 14-16, 20 and 22 structurally read on the apparatus of Gauthier et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 6,296,812) in view of Fahrig et al. (US 4,295,961).
Gauthier et al. discloses that the downer comprises a plurality of downer tubes (i.e., compartments 2, FIG. 1-3).  Gauthier et al., however, fails to disclose that an aggregate cross-sectional area of the downer tubes is greater than or equal to a cross-sectional area of the riser.
Fahrig et al. discloses an apparatus for fluid catalytic cracking (see FIG. 2) comprising a riser (i.e., vertical riser reactor 10) having a top and a bottom for conveying a stream of hydrocarbons and catalyst; an outlet at the top of the riser 10; and a downer (i.e., a flow reversal means comprising a cylinder 13 whose upper end is closed by a cap 14) in communication with the outlet of the riser for receiving said stream of hydrocarbons and catalyst.  Specifically, Fahrig et al. discloses that a cross-sectional area of the downer 13,14 should equal a cross-sectional area of the riser 10 (i.e., “In the preferred embodiment of the apparatus the cross sectional area of the annular space 15 is approximately equal to the cross sectional area of the riser 10 whereby the linear velocity of the hydrocarbon vapors is substantially the same as that at the upper end of the riser,” see column 6, lines 18-28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the aggregate cross-sectional area of the downer tubes to be equal to a cross-sectional area of the riser in the apparatus of Gauthier et al. because it is preferred that the cross-sectional area of the downer and the cross-sectional area of the riser be approximately equal so that the linear velocity of the hydrocarbons through the downer tubes is substantially the same as in the upper end of the riser, as taught by Fahrig et al. (see column 6, lines 18-28).
Claims 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krug et al. (US 4,591,427) in view of Fandel et al. (US 5,843,377).
Regarding claims 9 and 10, Krug et al. discloses an apparatus for fluid catalytic cracking (see FIG. 1-3) comprising:
a riser (i.e., a riser reactor pipe 10) having a top and a bottom for conveying a stream of hydrocarbons (i.e., a hydrocarbon feed stream supplied through feed line 21 and feed nozzles 20; FIG. 1) and catalyst (i.e., heated catalyst supplied from a regenerator 12 through a U-tube 14; FIG. 1) to crack said hydrocarbons by contact with said catalyst;
an outlet at the top of the riser (i.e., via an open upper end of the riser reactor pipe 10); 
a reversal plate (i.e., a plate defining a cap 23 of a discharge shroud 26) surmounting the top of the riser 10 to block upward transport and direct the stream of hydrocarbons and catalyst downwardly; and
a downer (i.e., an annular passageway defined in part by the side wall of the discharge shroud 26, which transports the discharge from the riser reactor pipe 10 downwards) in communication with the outlet of the riser 10 for receiving said stream of hydrocarbons and catalyst.
Krug et al. fails to disclose a curved duct in downstream communication with an exit in said downer, wherein the exit in said downer is below the outlet, and wherein the curved duct has a discharge opening below said outlet for discharging a stream of gaseous hydrocarbon products.  In contrast, Krug et al. discloses that a stream of gaseous hydrocarbon products and catalyst is discharged from an opening at the lower end of the downer 26 into a surrounding catalyst disengaging vessel 24,241.
 Fandell et al. discloses an apparatus for fluid catalytic cracking (see various embodiments shown in FIG. 1-4), comprising:
a riser (i.e., a vertical riser 60,120; see FIG. 1, 4) having a top (i.e., at the upper end of the vertical riser 60,120) and a bottom (i.e., at the lower end of the vertical riser 60,120) for conveying a stream of hydrocarbons (i.e., supplied through a hydrocarbon feed 58; see FIG. 1) and catalyst (i.e., supplied through a standpipe 56; see FIG. 1) to crack said hydrocarbons by contact with catalyst;
an outlet at the top of the riser (i.e., an outlet at the upper end of the vertical riser 60,120 leading to a horizontal riser section 10,80; see FIG. 1,2,4);
a downer (i.e., a downcomer 12,82,122; see FIG. 1-4) in communication with the outlet of the riser for receiving the stream of hydrocarbons and catalyst; and
a curved duct (i.e., a discharge arm 20,90,130; curvature best shown in FIG. 3) in communication with the downer 12,82,122; the curved duct 20,90,130 having a discharge opening (i.e., a tangentially oriented outlet or discharge opening 22,92,132) below said outlet at the top of the riser for discharging a stream of gaseous hydrocarbon products and catalyst.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a curved duct in downstream communication with an exit in the downer in the apparatus of Krug et al., with the exit being below the outlet and the curved duct having a discharge opening also below the outlet for discharging the stream of gaseous hydrocarbon products and catalyst, because the curved duct and discharge opening would produce a cyclonic separation of the gaseous hydrocarbon products and the catalyst, with heavier catalyst particles migrating to the outside of a vapor recovery shroud and falling downwardly while lighter gases readily change direction for upward transport out of the top of the vapor recovery shroud (see Fandel et al. at column 4, lines 1-7; column 6, lines 20-24), thereby overcoming the disadvantages of a relatively long residence time of the gaseous hydrocarbon products within an “open” catalyst separation system (i.e., where vapors are discharged into a large, open, catalyst disengagement vessel) and providing the advantages of a “closed” catalyst separation system (see Fandel et al. at column 1, lines 43-64; column 2, lines 19-25). 
Regarding claim 11, Krug et al. discloses that the downer 26 is outside of said riser 10 (see FIG. 1-3).
Regarding claim 12, Krug et al. discloses that the cross-sectional area of the downer is greater than the cross-sectional area of the riser (i.e., the diameter of the discharge shroud 26 is greater than the diameter of the riser 10, and therefore, the cross-sectional area of the downer 26 is greater than the cross-sectional area of the riser 10; see FIG. 1-3).
Regarding claim 18, Krug et al. discloses that the downer comprises a conduit annular to the riser (i.e., an annular space is defined between the inner diameter of the discharge shroud 26 and the outer diameter of the riser 10; see FIG. 1-3).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krug et al. (US 4,591,427) in view of Fandel et al. (US 5,843,377), as applied to claim 9 above, in further view of Fahrig et al. (US 4,295,961).
Based on an alternative interpretation, Krug et al. (see FIG. 1-3) fails to disclose that a cross-sectional area of the downer 26 is greater than or equal to a cross-sectional area of the riser 10 (i.e., where the cross-sectional area is the area of the annular space between the discharge shroud 26 and the riser 10).
Fahrig et al. discloses an apparatus for fluid catalytic cracking (see FIG. 2) comprising a riser (i.e., vertical riser reactor 10) having a top and a bottom for conveying a stream of hydrocarbons and catalyst; an outlet at the top of the riser 10; and a downer (i.e., a flow reversal means comprising a cylinder 13 whose upper end is closed by a cap 14) in communication with the outlet of the riser for receiving said stream of hydrocarbons and catalyst.  Specifically, Fahrig et al. discloses that a cross-sectional area of the downer 13,14 should equal a cross-sectional area of the riser 10 (i.e., “In the preferred embodiment of the apparatus the cross sectional area of the annular space 15 is approximately equal to the cross sectional area of the riser 10 whereby the linear velocity of the hydrocarbon vapors is substantially the same as that at the upper end of the riser,” see column 6, lines 18-28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure a cross-sectional area of the downer to be equal to a cross-sectional area of the riser in the modified apparatus of Krug et al. because it is preferred that the cross-sectional area of the downer and the cross-sectional area of the riser be approximately equal so that the linear velocity of the hydrocarbons through the downer is substantially the same as in the upper end of the riser, as taught by Fahrig et al. (see column 6, lines 18-28).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over Krug et al. (US 4,591,427) in view of Fandel et al. (US 5,843,377) as applied to claim 9 above, and further in view of Muldowney (US 5,468,369).
Krug et al. (FIG. 1-3) fails to disclose that the downer 26 has a curved top 23 above the outlet at the top of the riser 10, with a cone projecting into the downer from the curved top.
Muldowney et al. discloses an apparatus for fluid catalytic cracking (see FIG. 2) comprising a riser (i.e., a vertical section for the upflow of catalyst and oil) having a top and a bottom for conveying a stream of hydrocarbons (i.e., oil, via line 115) and catalyst (i.e., hot regenerated catalyst via line 110); an outlet (i.e., via opening 125) at the top of the riser; and a downer (i.e., defined by reactor 100) in communication with the outlet of the riser; wherein the downer has a curved top above the outlet at the top of the riser and a cone projecting into the downer from the curved top (i.e., a surface 130, having a half-torus or similar shape; see FIG. 2; column 7, lines 58-67).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the downer in the modified apparatus of Krug et al. to comprise a curved top above the outlet, with a cone projecting into the downer from the curved top, because such configuration would provide a smooth bend on the inner surface of the downer to redirect the upflowing stream of hydrocarbons and catalyst from the riser into a smooth downward flow, as taught by Muldowney (see column 7, lines 58-67).
Response to Arguments
Applicant's arguments filed on December 8, 2020 have been fully considered.
The 37 C.F.R. 1.130 declaration of attribution filed on December 8, 2020 by co-inventor Lev Davydov has been accepted.  Therefore, the disclosure by Jeff Knight, “Transforming the FCC for The Refinery of the Future” (Honeywell UOP ME-TECH 2019 Pre-Conference Seminar, held on 2/26/2019; hereafter ‘Honeywell UOP Seminar’), has been disqualified as prior art under AIA  35 U.S.C. 102(a)(1) based on the grace-period inventor-originated disclosure exception under AIA  35 U.S.C. 102(b)(1)(A) because the disclosure was made: (1) one year or less before the effective filing date of the claimed invention; and (2) by another who obtained the subject matter directly or indirectly from the inventor or a joint inventor.  The rejection of claims 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by the ‘Honeywell UOP Seminar’ and the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over the ‘Honeywell UOP Seminar’ in view of Fahrig et al. (US 4,295,961) have been withdrawn.
The rejection of claims 9-11, 14 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Fandel et al. (US 5,843,377) has been withdrawn in view of Applicant’s arguments (see page 7) and the amendment to claim 9, which adds the limitation of “a reversal plate surmounting a top of said riser to block upward transport and direct the stream of hydrocarbons and catalyst downwardly”.  Fandel et al. (see FIG. 1, 4) fails to disclose or adequately suggest the further provision of a reversal plate surmounting the top of the riser 60,120 to direct the upwardly flowing stream of hydrocarbons and catalyst in a downward direction.
Regarding the rejection of claims 9-11, 14-16 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier et al. (US 6,296,812), Applicant (at page 6, third paragraph) argues,
“… Gauthier does not teach a curved duct or a plurality of curved ducts in downstream communication with an exit of said downer or downer tubes, respectively. According to the Office Action, Gauthier’s curved duct “is defined by a curved deflector wall 4 and the outer surface of the riser reactor 1”. Office Action, paragraph bridging pages 6 and 7. However, applicants respectfully submit that the cited curved duct structure of Gauthier is not in downstream communication with an exit of said downer or downer tubes.” (with emphasis added).
	The Office respectfully disagrees.
As best shown in FIG. 1 of Gauthier et al., the apparatus comprises a riser (i.e., riser reactor 1) having a top and a bottom for conveying a stream of hydrocarbons and catalyst to crack the hydrocarbons by contact with catalyst; an outlet (i.e., one of the openings 20) at the top of the riser 1; a downer (i.e., a compartment 2, defined by wall 21/22 and lateral walls 24) in communication with the outlet 20 of the riser 1 for receiving said stream of hydrocarbons and catalyst; and a curved duct (i.e., a duct defined by a curved deflector wall 4 and the outer surface of the riser reactor 1) in communication with said downer 2, said curved duct having a discharge opening 5 located below said outlet 20 (i.e., “The highest point of opening (5) is generally located beneath the lowest point of opening (20),” see column 7, lines 43-44).
Specifically, Gauthier et al. discloses that the downer 2 comprises two exits, including: 
i) a first exit (i.e., via an opening 6) through which essentially solids are discharged (i.e., “… an opening (6) which evacuates the essential portion of the solids and is located at the bottom of separation chamber (2),” see column 7, lines 45-47); and 
ii) a second exit (i.e., an exit leading from the compartment 2 into the curved duct defined by the curved deflector wall 4) through which a stream of gaseous hydrocarbon products and entrained catalyst is discharged (i.e., the curved duct defined by the curved deflector wall 4 evacuates “… the gas phase and less than 25% of the solid which has entered each separation chamber via opening (20),” see column 7, lines 38-41).  
Therefore, the Office maintains that the apparatus of Gauthier et al. meets the claim limitation of a curved duct (i.e., the duct defined by the curved deflector wall 4 and the outer surface of the riser reactor 1) in downstream communication with an exit in the downer (i.e., the second exit, which leads from the compartment 2 into the duct defined by the curved deflector wall 4), said curved duct having a discharge opening 5 below said outlet 20 (see column 7, lines 43-44) for discharging a stream of gaseous hydrocarbon products and catalyst (i.e., the gas phase and less than 25% of the solid; see column 7, lines 38-41).
Regarding the rejection of claims 9-12, 15 and 18 under 35 U.S.C. 103 as being unpatentable over Krug et al. (US 4,591,427) in view of Fandel et al. (US 5,843,377), Applicant (at page 7, seventh paragraph) argues,
“… The Office Action contends that a person skilled in the art can use the curved duct of Fandel in Krug. However, Applicants respectfully submit that one of ordinary art would not be motivated to append a first separation device onto a second separation device.” (with emphasis added).
Specifically, Applicant (at page 8, second to last paragraph) argues,
“Applicants respectfully submit that there is no motivation for a person skilled in the art to use the arms 20 and openings 22 of Fandel at the bottom of Krug’s discharge shroud because it would only amount to appending a separation device onto a separation device with no suggestion to do so. Indeed, appending the curved arms 20 of Fandel onto the bottom of Krug’s discharge shroud 26 would omit operation of the deflector cone 28 which is intended to facilitate the separation effected by the downward discharge of the exiting gases and catalyst from the shroud 26.” (with emphasis added).
The Office respectfully disagrees.
While Krug et al. discloses a deflector cone 28 in certain embodiments (see, e.g., FIG. 1, 3), the provision of a deflector cone is optional, as evidenced by other embodiments (see, e.g., FIG. 2).  Specifically, Krug et al. discloses, “In this form of FCC unit, separator vessel 24 includes a catalyst and hydrocarbon vapor discharge shroud 26 for directing flow downwardly into vessel 24, but without further deflection, as in FIG. 1,” (see column 9, lines 17-21; FIG. 2).
Also, it has been held that the omission of an element and its corresponding function is obvious if the function of the element is not desired.  See MPEP §2144.04, II.A.  Therefore, where the arms 20 and openings 22 of Fandel et al. are provided at the bottom of the discharge shroud 26 in the apparatus of Krug et al., it would have been obvious for one of ordinary skill in the art to omit the further provision of a deflector cone 28 downstream from the exit of the discharge shroud 26 because the function of further deflection to separate the hydrocarbon product vapors from the catalyst particles would no longer be required.
Applicant (at page 8, last paragraph) further argues,
“Unlike the discharge shroud of Krug which is provided to initiate separation of catalyst from gas to terminate the catalytic reaction, applicants’ recited downer or downer tubes are not provided for separation, but to extend the reaction time by keeping the catalyst and the hydrocarbon together while passing through an additional length of the reactor. Only the curved ducts downstream of the exit of the downer initiate separation of catalyst from hydrocarbon gases to terminate the reaction.”
However, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Also, one of ordinary skill in the art would have expected the discharge shroud 26 in the apparatus of Krug et al. (see FIG. 1-3) to extend the catalytic cracking reaction time because the catalyst and the hydrocarbons are still in contact with each other when they flow downwardly through the annular passage located between the inner diameter of the discharge shroud 26 and the outer diameter of the riser reactor 10.  The separation of catalyst from hydrocarbons does not occur until after the mixture of the catalyst and the hydrocarbons exits the bottom of the discharge shroud 26, at which time the catalyst disengages from the hydrocarbon vapors and falls by gravity towards the lower part of an outer vessel 24, and the hydrocarbon vapors change direction to flow upward towards the cyclone separators 44 via an annular passage 29 located between the outer diameter of the discharge shroud 26 and the inner diameter of a vapor recovery shroud 27.
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The claim is allowable for the same reasons set forth in the prior Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/
Primary Examiner, Art Unit 1774